         Case 1:16-cv-10462-PBS Document 144 Filed 06/05/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
PROJECT VERITAS ACTION FUND,                   )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )      C.A. No. 1:16-cv-10462-PBS
                                               )
RACHAEL ROLLINS, in her official               )
capacity as Suffolk County District            )
Attorney,                                      )
                                               )
        Defendant.                             )
                                               )


     PLAINTIFF’S ASSENTED-TO MOTION FOR EXTENSION OF TIME TO FILE
                      MOTION FOR ATTORNEYS’ FEES

        Plaintiff Project Veritas Action Fund (“PVA”) moves this Court for an extension of time

to file a motion for attorneys’ fees until August 5, 2019. The undersigned counsel has consulted

with counsel for the Defendant and opposing counsel has assented to that extension.

        In support of this motion, PVA states as follows. Good cause exists to grant this extension.

Defendant is still determining if she will file a notice of appeal in this matter. If the Commonwealth

files an appeal, the fees request will need to have a stay entered until the resolution of the appeal.

If it does not file an appeal, the parties will need to resolve the fees request. Because of this

uncertainty, granting an extension of time to file for attorneys’ fees will allow for the orderly

advancement of this case.

        In conclusion, PVA requests an extension until August 5, 2019 to file its fees request in

this matter.
         Case 1:16-cv-10462-PBS Document 144 Filed 06/05/19 Page 2 of 3




Dated: June 5, 2019



                                              Respectfully submitted,

                                              PROJECT VERITAS ACTION FUND,

                                              By its attorneys,

                                              /s/ Benjamin Barr
                                              Benjamin Barr (Pro Hac Vice)
                                              Statecraft PLLC
                                              444 N. Michigan Ave. #1200
                                              Chicago, Illinois 60611
                                              202-595-4671 – o
                                              ben@statecraftlaw.com
                                              admitted pro hac vice

                                              Stephen R. Klein (Pro Hac Vice)
                                              Statecraft PLLC
                                              1629 K Street NW
                                              Suite 300
                                              Washington, DC 20006
                                              (202) 804-6676 -o
                                              steve@statecraftlaw.com
                                              admitted pro hac vice

                                              Daniel J. Kelly, BBO# 553926
                                              dkelly@mccarter.com
                                              McCarter & English, LLP
                                              265 Franklin Street Boston, MA 02110
                                              617-449-6500 – o
                                              617-326-3098 – f


June 5, 2019


                                 CERTIFICATE OF SERVICE

       I, Benjamin T. Barr, hereby certify that on this 5th day of June, 2019 the foregoing
Notice of Manual Filing was electronically filed with the Clerk of the Court using the CM/ECF
system and will be sent electronically to the registered participants as identified on the Notice of

                                                 2
        Case 1:16-cv-10462-PBS Document 144 Filed 06/05/19 Page 3 of 3



Electronic Filing (NEF).

                                    /s/ Benjamin Barr




                                      3
